The Honorable Roger L. Rorie State Representative P.O. Box 136 Fox, AR 72051-0136
Dear Representative Rorie:
This is in response to your request for an opinion interpreting Act 475 of 1989, which is codified at A.C.A. §§ 6-16-701 and6-16-702 (Supp. 1989). This act pertains to offering optional summer school programs, outside the regular school term, and charging a fee for such courses.
Please note that I have enclosed a copy of Opinion Number 91-094 wherein several questions are addressed in light of Act 475 of 1989. The substance of the act is discussed on page 2 of that opinion. I have also enclosed a copy of the Code section for your convenience.
The enclosed will hopefully provide sufficient guidance in interpreting these provisions. If specific questions remain, we will of course address those issues in as timely a manner as possible upon request.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb